DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/082001.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10-14, 16, 18-21, 23-27 of U.S. Patent No. 109631375. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by, or obvious in view of, the patented claims.

Present Claims
Patent Claims
1. An optical communication system comprising: an optical access point device configured to provide access to content data, the optical access point device comprising: a transmitter and a receiver configured to respectively transmit and receive optical wireless communication signals over an optical wireless communication channel configured to provide optical wireless communication with a remote device; an accessible non-temporary storage memory configured to store the content data, wherein the content data stored in the accessible non-temporary storage memory is accessible by the remote device via an optical wireless communication channel; and a further optical access point device configured to provide access to further content data, the further optical access point device comprising: a further transmitter and a further receiver configured to respectively transmit and receive further optical wireless communication signals over a further optical wireless communication channel to provide further optical wireless communication with the remote device; and a further accessible non-temporary storage memory configured to store the further content data, wherein the optical access point device is configured to download the content data from the accessible non-temporary storage memory via the optical wireless communication channel to the remote device in response to receiving an access request from the remote device, 



wherein the further optical access point device is configured to upload the downloaded content data from the remote device, via the further optical wireless communication channel, and store the downloaded content data that was uploaded in the further accessible non-temporary storage memory, 




and wherein at least one of the optical access point device that comprises the accessible non-temporary storage memory or the further optical access point comprising the further accessible non-temporary storage memory is connected to one or more lighting fixtures.
18. An optical communication system comprising: an optical access point device configured to provide access to content data, the optical access point device comprising: a transmitter and a receiver configured to respectively transmit and receive optical wireless communication signals over an optical wireless communication channel configured to provide optical wireless communication with a remote device; an accessible non-temporary storage memory configured to store the content data, wherein the content data stored in the accessible non-temporary storage memory is accessible by the remote device via an optical wireless communication channel; and a further optical access point device configured to provide access to content data, the further optical access point device comprising: a further transmitter and a further receiver configured to respectively transmit and receive optical wireless communication signals over a further optical wireless communication channel to provide further optical wireless communication with the remote device; and a further accessible non-temporary storage memory configured to store further content data, wherein the optical access point device is configured to download the content data from the accessible non-temporary storage memory via the optical wireless communication channel to the remote device in response to receiving an access request from the remote device, 

wherein the download of the content data is part of a transfer process for transferring content data to the further access point, 
wherein the further optical access point device is configured to upload the downloaded content data from the remote device, via the further optical wireless communication channel, and store the downloaded content data that was uploaded in the further accessible non-temporary storage memory to provide distributed storage of content data, wherein the optical access point device and the further optical access point device are at different locations, 
and wherein the optical access point device that comprises the accessible non-temporary storage memory is connected to one or more lighting fixtures.


















2. The optical communication system of claim 1, wherein the optical access point device is configured to receive the further content data from the further optical access point via the remote device and to store the further content data in the accessible non-temporary storage memory.


20. The optical communication system of claim 19, wherein the optical access point device and further optical access point device are configured to allow the remote device to delete the content data from the accessible and/or further accessible non-temporary storage memory and/or move the content data in the storage memory and/or further accessible non-temporary storage memory and/or modify the content data in the accessible non-temporary storage memory and/or further accessible non-temporary storage memory.
3. The optical communication system according to claim 1, wherein the remote device is configured to transfer the content data from the optical access point device to the further optical access point device, and to transfer the further content data from the further optical access point device to the optical access point device, via the optical wireless communication channel and further optical wireless communication channel, to provide distributed storage of the content data and further content data in the accessible non-temporary storage memory and the further accessible non-temporary storage memory respectively for access to the content data or further content data by the remote device and/or at least one other remote device.
19. A optical communication system according to claim 18, wherein the remote device is configured to transfer content from the optical access point device to the further optical access point device, and to transfer content from the further optical access point device to the optical access point device, via the optical wireless communication channel and further optical wireless communication channel, to provide distributed storage of content data in the accessible non-temporary storage memory and the further accessible non-temporary storage memory for subsequent access to the content by the remote device and/or at least one other remote device.
4. The optical communication system of claim 1, wherein the optical access point device and further optical access point device are configured to allow the remote device or at least one other remote device to upload content data to the accessible non-temporary storage memory or further accessible non-temporary storage memory or to download, to delete, move, and/or modify the content data from the accessible non-temporary storage memory and/or the further content data from the further accessible non-temporary storage memory.
20. The optical communication system of claim 19, wherein the optical access point device and further optical access point device are configured to allow the remote device to delete the content data from the accessible and/or further accessible non-temporary storage memory and/or move the content data in the storage memory [move, via the remote device, already covers download and upload] and/or further accessible non-temporary storage memory and/or modify the content data in the accessible non-temporary storage memory and/or further accessible non-temporary storage memory.
5. The optical communication system of claim 1, wherein the optical access point device and the further optical access point device are indirectly linked via a remote device.
[from claim 18 – 
wherein the download of the content data is part of a transfer process for transferring content data to the further access point – using the remote device to transfer from one access point to the other reads on indirectly linking the access points]
6. The optical communication system of claim 1, wherein the optical access point device and the further optical access point device are independent of each other and/or are un-networked.
26. The optical communication system of claim 18, wherein the optical access point device and the further optical access point device are independent of each other and/or are un-networked.
7. The optical communication system of claim 1, wherein at least one of the accessible non-temporary storage memory or the further accessible non-temporary storage memory is a networked accessible non-temporary storage memory, 


and wherein the content data or the further content data in the networked accessible non-temporary storage memory is accessible to be moved, modified, or deleted by access to the content data or the further content data using a network associated with the optical communication system.
21. The optical communication system of claim 18, wherein at least one of the accessible non-temporary storage memory and the further accessible non-temporary storage memory are locally networked, thereby providing a distributed memory that is accessible by the remote device. 
  


	Regarding claim 7, reference application claim 21 does not recite that the content data or further content data is accessible to be moved, modified or deleted using a network associated with the system. However, the networked memory is established by claim 21, and claim 20 recites that the optical access point devices’ content data can be moved, modified and deleted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these functions as part of the distributed memory network, so that the distribution of content within the network can be reconfigured over time and not permanently fixed or solely reliant on the remote device. 

8. The optical communication system of claim 7, wherein the network is configured to be accessed by the remote device connected by the optical wireless communication channel to a networked optical access point device.
21. The optical communication system of claim 18, wherein at least one of the accessible non-temporary storage memory and the further accessible non-temporary storage memory are locally networked, thereby providing a distributed memory that is accessible by the remote device [the remote device is connected by the optical wireless communication channel in parent claim 18].
9. The optical communication system of claim 7, wherein at least one of the accessible non-temporary storage memory and the further accessible non-temporary storage memory are networked to provide a distributed memory that is accessible by the remote device or accessible to the network.
21. The optical communication system of claim 18, wherein at least one of the accessible non-temporary storage memory and the further accessible non-temporary storage memory are locally networked, thereby providing a distributed memory that is accessible by the remote device.
10. The optical communication system of claim 9, wherein the content data or the further content data is downloadable from the distributed memory to the remote device from the optical access point device or the further optical access point device in the network, and/or wherein the content data or the further content data is uploadable to the distributed memory from the remote device from the optical access point device or the further optical access point device in the network.

wherein the optical access point device is configured to download the content data from the accessible non-temporary storage memory [distributed memory per claim 21] via the optical wireless communication channel to the remote device in response to receiving an access request from the remote device, wherein the download of the content data is part of a transfer process for transferring content data to the further access point, wherein the further optical access point device is configured to upload the downloaded content data from the remote device, via the further optical wireless communication channel
11. The optical communication system of claim 1, wherein at least one of the optical access point device or the further optical access point device is configured to access the content data in at least one of the accessible non-temporary storage memory or the further accessible non-temporary storage memory based on location of the remote device.
24. The optical communication system of claim 18, wherein at least one of the optical access point device or the further optical access point device is configured to access the content data in at least one of the accessible non-temporary storage memory and the further accessible non-temporary storage memory based on location of the remote device.
12. The optical communication system of claim 1, wherein at least one of the optical access point device or the further optical access point device is configured to allow access to the accessible non-temporary storage memory, responsive to receipt from the remote device of a password and/or encryption key.
25. The optical communication system of claim 18, wherein at least one of the optical access point device or the further optical access point device is configured to allow access to the accessible non-temporary storage memory, responsive to receipt from the remote device of a password and/or encryption key, and wherein the password and/or encryption key is distributed across the accessible non-temporary storage memory and the further accessible non-temporary storage memory.
13. The optical communication system of claim 1, wherein at least one of the optical access point device or the further optical access point device is configured to allow only an authorized user or an authorized remote devices access to the accessible non-temporary storage memory or further accessible non-temporary storage memory.
25. The optical communication system of claim 18, wherein at least one of the optical access point device or the further optical access point device is configured to allow access to the accessible non-temporary storage memory, responsive to receipt from the remote device of a password and/or encryption key [requiring password and/or encryption key reads on allow only an authorized user under the broadest reasonable interpretation in light of the specification], and wherein the password and/or encryption key is distributed across the accessible non-temporary storage memory and the further accessible non-temporary storage memory.
14. The optical communication system of claim 7, wherein the network comprises at least one of a local network, a local area network, an internal network, a mesh network, or an external network.
21. The optical communication system of claim 18, wherein at least one of the accessible non-temporary storage memory and the further accessible non-temporary storage memory are locally networked, thereby providing a distributed memory that is accessible by the remote device.
15. The optical communication system of claim 9, wherein a location of the optical access point device or a location of the further optical access point device is used as part of a policy to determine user or remote device permissions for access to the content data.
27. The optical communication system of claim 18, wherein access to data or decryption of data is permitted in response to the remote device connecting to the optical access point device and the further optical access point device in a pre-determined order [where access permission based on connecting to access points in a pre-determined order reads on determining user/remote device permission based on access point location].
16. The optical communication system of claim 9, wherein at least one of the optical access point device or the further optical access point device are part of a distributed cloud storage system.
23. The optical communication system of claim 18, wherein the optical access point device or the further optical access point device are part of a distributed cloud storage system.
17. The optical communication system of claim 9, wherein access to the distributed memory on the network is determined by at least one of user credentials or network content provider credentials.
25. The optical communication system of claim 18, wherein at least one of the optical access point device or the further optical access point device is configured to allow access to the accessible non-temporary storage memory, responsive to receipt from the remote device of a password and/or encryption key [password and encryption key are credentials], and wherein the password and/or encryption key is distributed across the accessible non-temporary storage memory and the further accessible non-temporary storage memory.


Regarding claim 18, the reference application claim 18 set recites the optical communication system of claim 1, and wherein the optical wireless communication channel is configured to provide a bidirectional communication channel for sending data to and receiving data from the remote device (Claim 18, both download and upload reads on bidirectional), but does not recite that the optical access point device or the further optical access point device is configured for connection to an external network and/or an internet. However, the reference claims do recite this feature for a different claim set (claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature for the reference application claim 18 claim set, to provide the benefits of external/internet network access, rather than isolating the local network’s content.
type of content is a non-limiting intended use. Whatever information the data symbols are abstractly representing does not change the behavior of how the data is handled by the system. Nevertheless, the reference claims do recite these information types for a different claim set (claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these types of data in the system, to make various types of content available to the system user(s).
Regarding claim 20, the reference application claim 18 set recites the optical communication system of claim 1, but does not recite that the accessible storage non-temporary memory comprises at least one of a flash memory, a solid state based memory or a hard disk, and wherein the optical access point device further comprises a random-access memory. However, the reference claims do recite these memory types for a different claim set (claims 12 and 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claim these memory types for memory of the claim 18 system, since they are generic computer memory types for both storage and process function and widely available. 
Regarding claim 21, the reference application claim 18 set recites the optical communication system of claim 1, but does not recite that the optical wireless communication signals transmitted and/or received over the optical wireless communication channel are at wavelength(s) in a range 1 nm to 2500 nm. However, the reference claims do recite this for a different claim set (claim 16). It would have been 
Regarding claim 22, the reference application claim 18 set recites the optical communication system of claim 1, but does not expressly claim that the remote device comprises a mobile device. However, the reference claims do recite this for a different claim set (claim 5). Since reference claim 18 already says the download is for transfer between access points, and that the access points are a different locations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the remote device to be mobile, to simplify the transfer activity with physical movement between the different locations, rather than requiring transfer through a fixed position with fixed alignments.
Regarding claim 23, the reference application claim 18 set recites the optical communication system of claim 1, but does not recite that the accessible non-temporary storage memory is configured to provide network edge storage. However, the reference claims do recite this for a different claim set (claim 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the memory to provide network edge storage, to provide the benefits of external/expanded network connectivity, rather than isolating the local network’s content.
24. A method of providing storage of data, the method comprising: providing, by an optical access point device, access to content data 








stored in an accessible non-temporary storage memory that is accessible by a remote device via an optical wireless communication channel; transmitting and/or receiving optical wireless communication signals over the optical wireless communication channel configured to provide optical wireless communication with a remote device;







providing, by a further optical access point device, access to further content data 









stored in a further accessible non-temporary storage memory via a further optical wireless communication channel; and transmitting and/or receiving further optical wireless communication signals over the further optical wireless communication channel configured to provide further optical wireless communication with the remote device, wherein the optical access point device is configured to download the content data from the accessible non-temporary storage memory via the optical wireless communication channel to the remote device in response to receiving an access request from the remote device, 








wherein the further optical access point device is configured to upload the downloaded content data from the remote device, via the further optical wireless communication channel, and store the downloaded content data that was uploaded in the further accessible non-temporary storage memory, 





and wherein at least one of the optical access point device that comprises the accessible non-temporary storage memory or the further optical access point comprising the further accessible non-temporary storage memory is connected to one or more lighting fixtures.
an optical access point device configured to provide access to content data, the optical access point device comprising: a transmitter and a receiver configured to respectively transmit and receive optical wireless communication signals over an optical wireless communication channel configured to provide optical wireless communication with a remote device; 

an accessible non-temporary storage memory configured to store the content data, wherein the content data stored in the accessible non-temporary storage memory is accessible by the remote device via an optical wireless communication channel; [from above clause - the optical access point device comprising: a transmitter and a receiver configured to respectively transmit and receive optical wireless communication signals over an optical wireless communication channel configured to provide optical wireless communication with a remote device;]

and a further optical access point device configured to provide access to content data, the further optical access point device comprising: a further transmitter and a further receiver configured to respectively transmit and receive optical wireless communication signals over a further optical wireless communication channel to provide further optical wireless communication with the remote device; 

and a further accessible non-temporary storage memory configured to store further content data, wherein the optical access point device is configured to download the content data from the accessible non-temporary storage memory via the optical wireless communication channel to the remote device in response to receiving an access request from the remote device, [from above clause - the further optical access point device comprising: a further transmitter and a further receiver configured to respectively transmit and receive optical wireless communication signals over a further optical wireless communication channel to provide further optical wireless communication with the remote device;]

wherein the download of the content data is part of a transfer process for transferring content data to the further access point, 

wherein the further optical access point device is configured to upload the downloaded content data from the remote device, via the further optical wireless communication channel, and store the downloaded content data that was uploaded in the further accessible non-temporary storage memory to provide distributed storage of content data, wherein the optical access point device and the further optical access point device are at different locations, 

and wherein the optical access point device that comprises the accessible non-temporary storage memory is connected to one or more lighting fixtures.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
From parent application prosecution history:
US Patent No. 5617236
US Patent Application Publication Nos. 2014/0111314, 2009/0110212, 2008/0077666, 2007/0143215, 2012/0143013
UK Patent Applicant Publication No. GB2373968

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN M CORS/Primary Examiner, Art Unit 2636